                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    AICHI ALI,                                        Case No. 18-cv-06262-JST
                                                      Plaintiff,
                                   8
                                                                                          REFERRAL FOR PURPOSE OF
                                                v.                                        DETERMINING RELATIONSHIP
                                   9

                                  10    GOOGLE INC.,
                                                      Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED to the

                                  14   Honorable Edward J. Davila for consideration of whether the case is related to Patacsil v. Google,

                                  15   Inc., Case No. 18-cv-05062-EJD.

                                  16          IT IS SO ORDERED.

                                  17   Dated: October 24, 2018
                                                                                      ______________________________________
                                  18
                                                                                                    JON S. TIGAR
                                  19                                                          United States District Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
